Citation Nr: 1747073	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  08-19 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by joint pain, to include as due to exposure to ionizing radiation, alternatively claimed as an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the US Army from September 1979 to April 1992, and from October 1992 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was previously before the Board in February 2017 when the Board remanded it to the RO for further development.  After the issuance of a June 2017 supplemental statement of the case, the matter was returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

The Board requested a new VA examination of the Veteran in its February 2017 remand.  In lieu of providing that examination, the RO obtained an addendum opinion to the June 2015 VA examination which the Board had deemed inadequate.  The Board had requested that a new VA examination be scheduled which accounted for a "full workup" of the Veteran as described in the June 2015 VA examination in order to determine any possible etiology of the Veteran's joint pain condition.  However, the amended opinion provided in April 2017 explains that the Veteran's conditions are not in need of a full workup as the previous examinations for his back and neck were "less likely than not" related to "a specific exposure event experienced by the Veteran during service in Southwest Asia."  However the opinion did not explain to what condition or etiology these joint pain symptoms are attributable, but merely states that they are symptoms.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Despite the AOJ's actions, the Board finds that there has not been substantial compliance with the April 2017 remand directives, necessitating further remand of this matter.  

The Veteran was afforded VA examinations in July 2009 and June 2015, which were both subsequently found to be inadequate for various reasons.  

In view of the above-noted deficiencies, the Board finds that the medical evidence of record is still not sufficient to resolve the claims, and that, regrettably, another remand of this matter to obtain an adequate examination and opinion-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.310 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a General Medical VA examination to determine what, if any, further medical testing or specific VA examinations would be required to determine the etiology of the Veteran's claimed joint pain condition.  

(a)  After examining the Veteran and reviewing his pertinent history, the examiner must determine whether a diagnosable back and/or neck disability is present.  If so, the examiner should then state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any such back and/or neck disability was incurred in or due to his active duty, to include as due to exposure to ionizing radiation.  

(b)  If the examiner determines that no diagnosable back or neck disability is present, the examiner is ask to provide an opinion as to whether the Veteran's joint pain symptoms represent an undiagnosed illness.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's undiagnosed illness was incurred in or due to his service in the Southwest Asia Theater of operations (Operation Desert Storm/Desert Shield).  

(c)  The rationale for all opinions expressed must be provided.

(d)  If the examiner is unable to make these determinations because additional specific testing is needed, the examiner shall indicate what further testing would be required.  

2.  Pursuant to any determinations resulting from the General Medical VA examination, schedule the Veteran for any specific VA examinations indicated.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




